Case: 14-60320      Document: 00512975229         Page: 1    Date Filed: 03/19/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                 FILED
                                                                             March 19, 2015
                                    No. 14-60320
                                  Summary Calendar                           Lyle W. Cayce
                                                                                  Clerk


MANUEL ISORO MARTINEZ-OLIVERA, also known as Manuel Isoid
Martinez,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A094 076 309


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Manuel Isoro Martinez-Olivera (Martinez), a native and citizen of
Mexico, entered the United States in 1987 without being admitted or paroled.
He now petitions this court for review of an order of the Board of Immigration
Appeals (BIA) upholding the decision of the immigration judge (IJ)
pretermitting his request for cancellation of removal. The primary thrust of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60320    Document: 00512975229     Page: 2   Date Filed: 03/19/2015


                                 No.14-60320

Martinez’s petition is that the BIA erred in determining that he was ineligible
for cancellation of removal based on his prior Texas conviction for assault
family violence, which was determined to be a crime involving moral turpitude.
Although we generally lack jurisdiction to review the decision to deny
discretionary relief, including cancellation of removal, see 8 U.S.C.
§§ 1252(a)(2)(B)(i), 1229b, we retain the authority to review “questions of law,”
§ 1252(a)(2)(D), including whether the BIA properly determined that an alien
committed a crime involving moral turpitude. See Hyder v. Keisler, 506 F.3d
388, 390 (5th Cir. 2007).
      The Attorney General has the authority to cancel the removal of a
deportable nonresident alien if the alien meets certain conditions.           See
§ 1229b(b)(1). However, an alien who has been convicted of a crime involving
moral turpitude is not eligible for such relief.    § 1229b(b)(1)(C); 8 U.S.C.
§ 1182(a)(2)(A)(i)(I). Martinez was convicted of violating Texas Penal Code
§ 22.01(a)(1), which prohibits “intentionally, knowingly, or recklessly caus[ing]
bodily injury to another.” We have previously upheld the BIA’s determination
that a conviction under this statute qualifies as a crime involving moral
turpitude. Esparza-Rodriguez v. Holder, 699 F.3d 821, 823-24 (5th Cir. 2012).
Although Martinez asserts that his conviction constitutes a petty offense that
does not bar cancellation of removal, his 210-day sentence exceeded six months
and thus does not fall under this exception. See § 1182(a)(2)(A)(ii)(II). Because
the BIA correctly determined that Martinez’s assault conviction constitutes a
crime involving moral turpitude rendering him ineligible for cancellation of
removal, it did not address his argument that his Texas conviction for
tampering with a government record was not a crime involving moral
turpitude or was a petty offense; we also decline to address this argument.




                                       2
    Case: 14-60320    Document: 00512975229     Page: 3   Date Filed: 03/19/2015


                                 No.14-60320

      Additionally, Martinez asserts that the BIA erred in upholding the IJ’s
denial of his request for voluntary departure.     This court generally lacks
jurisdiction over an appeal from the denial of such a request.         8 U.S.C.
§ 1229c(f). However, because the BIA determined that Martinez’s assault
conviction rendered him statutorily ineligible for voluntary departure, we have
jurisdiction to review this legal question. See § 1252(a)(2)(D); Hyder, 506 F.3d
at 390. Because Martinez’s assault conviction constitutes a crime involving
moral turpitude occurring less than five years before his request for voluntary
departure, the BIA correctly determined that Martinez was statutorily
ineligible for relief. See 8 U.S.C. §§ 1229c(b)(1)(B), 1101(f)(3). Accordingly,
Martinez’s petition for review is DENIED.




                                       3